Citation Nr: 1728031	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In September 2016, the Board remanded the issue on appeal for additional medical inquiry.  The case is again before the Board for appellate review.  

In his October 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board.  The record indicates that he did not appear for a hearing scheduled in June 2016.  

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since issuance of a Supplemental Statement of the Case (SSOC) dated in March 2017.


FINDING OF FACT

A chronic skin disability was not manifest during service and is not attributable to service.


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA treatment records have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period.   

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Service Connection

Since June 1971, the Veteran has claimed service connection for skin disability.  In July 1971, the RO denied his original claim in an unappealed rating decision that became final.  See 38 C.F.R. § 20.302.  The Veteran again claimed service connection for skin disability in September 1991, which the RO denied in an unappealed April 1994 rating decision.  In the claim now addressed on appeal, submitted in June 2008, the Veteran attempted to reopen the issue, asserting that exposure to herbicides while serving in Vietnam caused chronic skin problems.  The RO denied his claim in the October 2009 rating decision on appeal.  In September 2016, the Board reopened the claim and subsequently remanded it for additional evidentiary development.  The case is again before the Board.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  
For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as scleroderma are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  In such circumstances, service connection may be granted on a presumptive basis for any disease listed in 38 C.F.R. § 3.309(e).  This list includes the skin disabilities of chloracne (to include other acneform disease consistent with chloracne), porphyria cutanea tarda, and certain types of soft tissue sarcoma.    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence consists of STRs, VA treatment records, lay assertions from the Veteran, and a November 2016 VA compensation examination report.  This evidence documents that the Veteran has had skin problems during the appeal period.  The November 2016 VA examiner noted a history of fungal infections (tinea corporis), these infections are noted in VA treatment records dated between September 2007 and May 2011, and the Veteran has provided lay evidence that he has had a skin disorder during the appeal period.  His assertions, detailed in VA medical records in his own signed statements, are of probative value.  As a layperson, the Veteran is competent to report observable matters such as skin itchiness, blemishes, and irritation.  See Jandreau, supra.

Presumptive service connection

The record documents that the Veteran served in Vietnam during the applicable time period and was therefore presumably exposed to herbicides there.  However, as will be detailed further below, the Veteran has not been diagnosed with chloracne, porphyria cutanea tarda, or soft tissue sarcoma.  As such, a presumptive service connection finding under 38 C.F.R. § 3.309(e) would not be warranted here.  Further, the Veteran has not been diagnosed with scleroderma so a presumptive service connection finding under 38 C.F.R. § 3.309(a) would not be warranted either.  Nevertheless, the Board will consider the direct service connection theory of entitlement for the Veteran's claim.  38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

Direct service connection

The evidence demonstrates that the Veteran did not manifest a skin problem during service.  See 38 C.F.R. § 3.303.  The STRs indicate that the Veteran did not have a chronic skin disorder during service.  In fact, the STRs do not contain any evidence indicating skin problems.  Further, the December 1966 discharge reports of medical examination and history are entirely negative for skin disability - the Veteran specifically denied having a history of any skin problems while in service, and the examiner found the Veteran's skin to be normal.  Indeed, the earliest post-service medical evidence indicating skin disability is found in VA treatment records dated in September 1989, over 22 years after discharge from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Thus, no medical evidence dated between December 1966 and September 1989 indicates that the Veteran then had chronic skin disability.  The record does not document the existence of chronic skin disability during service or for multiple years following service.  The evidence indicates that, for years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity.  See 38 C.F.R. § 3.303.    

Further, the medical nexus evidence indicates that a skin disability is not related to service.  In the November 2016 VA report, the examiner noted the Veteran's complaints of "intermittent rash mostly of back and arms that goes 'dormant' and then comes back; is 'dormant now' treated with unknown cream in past but records reflect fungal rash about 07."  On examination, the examiner found no current skin problems.  Then, in the only medical opinion of record, the examiner stated that the Veteran's previous rashes were likely unrelated to service.  In support of the opinion, the examiner cited the absence of evidence indicating skin disability during service.  Further, the examiner indicated that herbicides would not cause the type of skin problems the Veteran had experienced ( i.e., fungal infections).  See 38 C.F.R. § 3.303.  The November 2016 VA examiner indicated a review of the claims file, and noted that an interview of the Veteran and a personal examination of the Veteran were both conducted.  In the report, the examiner also detailed the Veteran's medical history of skin problems.  As the opinion is based on the evidence of record detailed earlier, and is explained, the opinion is of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

In assessing this claim, the Board has considered the Veteran's assertions regarding his skin disability, particularly that his problems relate to herbicides exposure.  The Board has also considered the fact that he has complained of skin rashes since June 1971.  Again, he is competent to report observable symptoms such as rashes.  See Jandreau, supra.  However, on the issue of whether he incurred chronic skin disability during service, the medical evidence is more credible.  Indeed, the question of whether fungal infections relate to service is a medical determination beyond the Veteran's capacity to observe.  It is a complex question necessitating input from a medical professional.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The lay evidence on this question is medically insignificant when compared with the findings by the neutral and informed November 2016 VA examiner.  This is particularly so given the objective evidence of record which indicates that, despite the Veteran's assertions, he did not experience a chronic skin problem during service, he did not have a chronic skin problem at separation from service, and he did not have a chronic skin problem for years following service.  Thus, in weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's claim regarding etiology.  See Alemany and Gilbert, both supra.    

As the preponderance of the evidence is against the claim to service connection for a skin disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


